DETALED ACTION

Status
This Corrected Allowability Notice is in response to the Applicant Arguments/Remarks Made in and Amendment filed on February 1, 2021.  Claims 1-24 contain allowable subject matter.  
The examiner has amended the claims with approval from Attorney Daisy Yau, received during an Examiner-Attorney phone call on March 25, 2021.  The examiner has amended claims 1, 6-8, 11, 13-15, 19, and 20.  Amended Claims 1-24 are allowed
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Daisy Yau on March 25, 2021.
The application has been amended as follows: 
Claim 1. (Currently Amended) One or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause: 
identifying a first set of training data including: 
(a) a set of feature vectors respectively associated with a set of prior campaigns; and 

applying supervised machine learning to the first set of training data to perform pattern recognition on the first set of training data; 
based on the supervised machine learning, determining a set of one or more preferred feature vectors; 
wherein campaign success metrics associated with the set of preferred feature vectorsindicate more success than campaign success metrics associated with a set of non-preferred feature vectors; 
	wherein indicating more success is associated with at least one of: higher values for a first campaign success metric and lower values for a second campaign success metric;
determining a set of one or more preferred campaign configurations respectively associated with the set of preferred feature vectors; 
wherein at least one of the set of preferred campaign configurations is associated with a particular preferred feature vector, of the set of preferred feature vectors, that is different from each of the set of feature vectors; 
publishing, to one or more social media platforms, a plurality of messages associated, respectively, with a plurality of social media campaigns; 
receiving user interaction data associated with a plurality of interactions, by a plurality of users of the one or more social media platforms, with the plurality of messages;
determining quantified measurements respectively associated with the plurality of social media campaigns based on the user interaction data; 

wherein the plurality of vectorized quantified measurements is stored in a cloud storage environment, and the cloud storage environment is access-controlled to secure the plurality of vectorized quantified measurements; 
identifying a second set of training data comprising:
(a) a plurality of campaign characteristics respectively associated with the plurality of social media campaigns; and 
(b) the plurality of vectorized quantified measurements respectively associated with the plurality of social media campaigns;
applying unsupervised machine learning to the second set of training data to perform clustering on the second set of training data; 
determining a first cluster of a first subset of the plurality of social media campaigns having similar campaign characteristics; 
wherein quantified measurements associated with the first cluster are expected be higher than quantified measurements associated with a second cluster of a second subset of the plurality of social media campaigns, given a target set of request parameters; 
receiving a request to determine a target campaign configuration based on the target set of parameters; 
determining, for a preferred campaign configuration, of the set of preferred campaign configurations, campaign characteristics selected based on the first cluster of social media campaigns; and 
configuring a target campaign based on the preferred campaign configuration.

Claim 2. (Original) The one or more media of claim 1, wherein the unsupervised clustering algorithm comprises one or more of k-means clustering or hierarchical clustering.

Claim 3. (Previously Presented) The one or more media of claim 1, wherein the set of feature vectors is determined based on campaign configuration data comprising one or more of: 
campaign templates used, user-selected variable values, content localization settings, or message contents.

Claim 4. (Previously Presented) The one or more media of claim 1, wherein the preferred campaign configuration is a new campaign template not previously used with any of the set of prior campaigns.

Claim 5. (Original) The one or more media of claim 1, wherein the user interaction data comprises one or more of: tracking uniform resource locator (URL) parameters, tracking URL parameter values, tracking URL clickthrough rates, message viewing times, conversion rates, costs per click, social media platforms targeted, or user demographic data.

Claim 6. (Currently Amended) The one or more media of claim 1, wherein receiving user interaction data comprises tracking one or more user interactions via a tracking uniform resource locator (URL), the one or more media further storing instructions which, when executed by one or more processors, cause: 

receiving, via a second component of the GUI, second user input defining one or more user- defined available values for the user-defined custom tracking URL parameter; 
storing a tracking URL template comprising the user-defined custom tracking URL parameter; 
receiving user-generated content to be published to a particular Internet stream selected from a plurality of Internet streams supported by a social relationship management (SRM) service; 
receiving third user input selecting the tracking URL template from a plurality of tracking URL templates; 
loading, responsive to the first user input, the tracking URL template for use with the user-generated content; 
receiving fourth user input selecting a value of the user-defined custom tracking URL parameter from the one or more user-defined available values for the user-defined custom tracking URL parameter; 
generating the tracking URL, based on the tracking URL template, wherein the tracking URL comprises the user-defined parameter name and the value of the user-defined custom tracking URL parameter; and 
publishing the user-generated content and the tracking URL to the particular Internet stream.


storing a plurality of localized values of a localized variable, wherein each localized value in the plurality of localized values is associated, respectively, with a particular Internet stream in a plurality of Internet streams supported by a social relationship management (SRM) service; 
receiving user-generated content to be published to a particular Internet stream selected from the plurality of Internet streams; 
determining, by the management application, that the user-generated content comprises a placeholder for the localized variable; 
retrieving a particular localized value of the localized variable from the plurality of localized values, wherein the particular localized value is associated with the particular Internet stream; 
replacing the placeholder with the particular localized value, to obtain localized content; and 
publishing a localized social media message, comprising the localized content and a tracking URL, to the particular Internet stream.

Claim 8. (Currently Amended) A system comprising: 
at least one device including [[a]] at least one hardware processor; 
and a system memory storing instructions, which when executed by the at least one hardware processor, causes the at least one hardware processor 
identifying a first set of training data including: 
(a) a set of feature vectors respectively associated with a set of prior campaigns; and 
(b) a set of campaign success metrics respectively associated with the set of prior campaigns; 
applying supervised machine learning to the first set of training data to perform pattern recognition on the first set of training data; 
based on the supervised machine learning, determining a set of one or more preferred feature vectors; 
wherein campaign success metrics associated with the set of preferred feature vectorsindicate more success than campaign success metrics associated with a set of non-preferred feature vectors; 
	wherein indicating more success is associated with at least one of: higher values for a first campaign success metric and lower values for a second campaign success metric;
determining a set of one or more preferred campaign configurations respectively associated with the set of preferred feature vectors; 
wherein at least one of the set of preferred campaign configurations is associated with a particular preferred feature vector, of the set of preferred feature vectors, that is different from each of the set of feature vectors; 

receiving user interaction data associated with a plurality of interactions, by a plurality of users of the one or more social media platforms, with the plurality of messages;
determining quantified measurements respectively associated with the plurality of social media campaigns based on the user interaction data; 
vectorizing the quantified measurements to generate a plurality of vectorized quantified measurements respectively associated with the plurality of social media campaigns; 
wherein the plurality of vectorized quantified measurements is stored in a cloud storage environment, and the cloud storage environment is access-controlled to secure the plurality of vectorized quantified measurements; 
identifying a second set of training data comprising:
(a) a plurality of campaign characteristics respectively associated with the plurality of social media campaigns; and 
(b) the plurality of vectorized quantified measurements respectively associated with the plurality of social media campaigns;
applying unsupervised machine learning to the second set of training data to perform clustering on the second set of training data; 
determining a first cluster of a first subset of the plurality of social media campaigns having similar campaign characteristics; 
wherein quantified measurements associated with the first cluster are expected be higher than quantified measurements associated with a second cluster of a second subset of the plurality of social media campaigns, given a target set of request parameters; 

determining, for a preferred campaign configuration, of the set of preferred campaign configurations, campaign characteristics selected based on the first cluster of social media campaigns; and 
configuring a target campaign based on the preferred campaign configuration.

Claim 9. (Original) The system of claim 8, wherein the unsupervised clustering algorithm comprises one or more of k-means clustering or hierarchical clustering.

Claim 10. (Previously Presented) The system of claim 8, wherein the set of feature vectors is determined based on campaign configuration data comprising one or more of: campaign templates used, user-selected variable values, content localization settings, or message contents.

Claim 11. (Currently Amended) The system of claim 8, wherein the preferred campaign configuration is a new campaign template not previously used with any of the set of prior campaigns.

Claim 12. (Original) The system of claim 8, wherein the user interaction data comprises one or more of: tracking uniform resource locator (URL) parameters, tracking URL parameter values, tracking URL clickthrough rates, message viewing times, conversion rates, costs per click, social media platforms targeted, or user demographic data.


receiving, via a first component of a graphical user interface (GUI) for defining custom tracking URL parameters, first user input defining a user-defined parameter name for a user- defined custom tracking URL parameter; 
receiving, via a second component of the GUI, second user input defining one or more user- defined available values for the user-defined custom tracking URL parameter; 
storing a tracking URL template comprising the user-defined custom tracking URL parameter; 
receiving user-generated content to be published to a particular Internet stream selected from a plurality of Internet streams supported by a social relationship management (SRM) service; 
receiving third user input selecting the tracking URL template from a plurality of tracking URL templates; 
loading, responsive to the first user input, the tracking URL template for use with the user-generated content; 
receiving fourth user input selecting a value of the user-defined custom tracking URL parameter from the one or more user-defined available values for the user-defined custom tracking URL parameter; 
generating the tracking URL, based on the tracking URL template, wherein the tracking URL comprises the user-defined parameter name and the value of the user-defined custom tracking URL parameter; and 


Claim 14. (Currently Amended) The system of claim 8, wherein receiving user interaction data comprises tracking one or more user interactions with a localized social media message, the operations further comprising: 
storing a plurality of localized values of a localized variable, wherein each localized value in the plurality of localized values is associated, respectively, with a particular Internet stream in a plurality of Internet streams supported by a social relationship management (SRM) service; 
receiving user-generated content to be published to a particular Internet stream selected from the plurality of Internet streams; 
determining, by the management application, that the user-generated content comprises a placeholder for the localized variable; 
retrieving a particular localized value of the localized variable from the plurality of localized values, wherein the particular localized value is associated with the particular Internet stream; 
replacing the placeholder with the particular localized value, to obtain localized content; and 
publishing a localized social media message, comprising the localized content and a tracking URL, to the particular Internet stream.

Claim 15. (Currently Amended) A method comprising: 
identifying a first set of training data including: 

(b) a set of campaign success metrics respectively associated with the set of prior campaigns; 
applying supervised machine learning to the first set of training data to perform pattern recognition on the first set of training data; 
based on the supervised machine learning, determining a set of one or more preferred feature vectors; 
wherein campaign success metrics associated with the set of preferred feature vectorsindicate more success than campaign success metrics associated with a set of non-preferred feature vectors; 
	wherein indicating more success is associated with at least one of: higher values for a first campaign success metric and lower values for a second campaign success metric;
determining a set of one or more preferred campaign configurations respectively associated with the set of preferred feature vectors; 
wherein at least one of the set of preferred campaign configurations is associated with a particular preferred feature vector, of the set of preferred feature vectors, that is different from each of the set of feature vectors; 
publishing, to one or more social media platforms, a plurality of messages associated, respectively, with a plurality of social media campaigns; 
receiving user interaction data associated with a plurality of interactions, by a plurality of users of the one or more social media platforms, with the plurality of messages;

vectorizing the quantified measurements to generate a plurality of vectorized quantified measurements respectively associated with the plurality of social media campaigns; 
wherein the plurality of vectorized quantified measurements is stored in a cloud storage environment, and the cloud storage environment is access-controlled to secure the plurality of vectorized quantified measurements; 
identifying a second set of training data comprising:
(a) a plurality of campaign characteristics respectively associated with the plurality of social media campaigns; and 
(b) the plurality of vectorized quantified measurements respectively associated with the plurality of social media campaigns;
applying unsupervised machine learning to the second set of training data to perform clustering on the second set of training data; 
determining a first cluster of a first subset of the plurality of social media campaigns having similar campaign characteristics; 
wherein quantified measurements associated with the first cluster are expected be higher than quantified measurements associated with a second cluster of a second subset of the plurality of social media campaigns, given a target set of request parameters; 
receiving a request to determine a target campaign configuration based on the target set of parameters; 

configuring a target campaign based on the preferred campaign configuration;
	wherein the method is performed by at least one device comprising a hardware processor.

Claim 16. (Original) The method of claim 15, wherein the unsupervised clustering algorithm comprises one or more of k-means clustering or hierarchical clustering.

Claim 17. (Previously Presented) The method of claim 15, 
wherein the set of feature vectors is determined based on campaign configuration data comprising one or more of: campaign templates used, user-selected variable values, content localization settings, or message contents, and 
wherein the user interaction data comprises one or more of: tracking uniform resource locator (URL) parameters, tracking URL parameter values, tracking URL clickthrough rates, message viewing times, conversion rates, costs per click, social media platforms targeted, or user demographic data.

Claim 18. (Previously Presented) The method of claim 15, wherein the preferred campaign configuration is a new campaign template not previously used with any of the set of prior campaigns.


receiving, via a first component of a graphical user interface (GUI) for defining custom tracking URL parameters, first user input defining a user-defined parameter name for a user- defined custom tracking URL parameter; 
receiving, via a second component of the GUI, second user input defining one or more user-defined available values for the user-defined custom tracking URL parameter; 
storing a tracking URL template comprising the user-defined custom tracking URL parameter; 
receiving user-generated content to be published to a particular Internet stream selected from a plurality of Internet streams supported by a social relationship management (SRM) service; 
receiving third user input selecting the tracking URL template from a plurality of tracking URL templates; 
loading, responsive to the first user input, the tracking URL template for use with the user- generated content; 
receiving fourth user input selecting a value of the user-defined custom tracking URL parameter from the one or more user-defined available values for the user-defined custom tracking URL parameter; 
generating the tracking URL, based on the tracking URL template, wherein the tracking URL comprises the user-defined parameter name and the value of the user-defined custom tracking URL parameter; and 


Claim 20. (Currently Amended) The method of claim 15, wherein receiving user interaction data comprises tracking one or more user interactions with a localized social media message, the method further comprising: 
storing a plurality of localized values of a localized variable, wherein each localized value in the plurality of localized values is associated, respectively, with a particular Internet stream in a plurality of Internet streams supported by a social relationship management (SRM) service; 
receiving user-generated content to be published to a particular Internet stream selected from the plurality of Internet streams; 
determining, by the management application, that the user-generated content comprises a placeholder for the localized variable; 
retrieving a particular localized value of the localized variable from the plurality of localized values, wherein the particular localized value is associated with the particular Internet stream; 
replacing the placeholder with the particular localized value, to obtain localized content; and 
publishing a localized social media message, comprising the localized content and a tracking URL, to the particular Internet stream.

Claim 21. (Previously Presented) The media of Claim 1, wherein the quantified measurements respectively associated with the plurality of social media campaigns comprises at 
Claim 22. (Previously Presented) The media of Claim 1, further storing instructions comprising:
determining a mandatory campaign configuration setting based on the request;
determining the preferred campaign configuration that satisfies the mandatory campaign configuration setting.

Claim 23. (Previously Presented) The media of Claim 1, further storing instructions comprising:
determining a particular business objective based on the request;
determining the preferred campaign configuration for achieving the particular business objective.

Claim 24. (Previously Presented) The media of Claim 1, further storing instructions comprising: 
presenting, via a user interface, a recommendation for the preferred campaign configuration; 
receiving, via the user interface, user input accepting the recommendation; 
wherein configuring the target campaign based on the preferred campaign configuration is responsive to the user input accepting the recommendation.



Allowable Subject Matter



Examiner amended Claims 1-24 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
After an extensive search, the examiner found that the available prior art does not disclose a method with detailed sequenced steps for identifying specific training data from prior marketing campaigns, applying supervised machine learning to the training data, determining a preferred marketing campaign configuration based on the supervised machine learning, publishing a social media marketing campaign, vectorizing quantified measurements from the marketing campaign, and performing unsupervised machine learning on this data to determine clusters of high performing characteristics in order to configure a target marketing campaign with optimized configuration.  The examiner found references disclosing the usage of machine learning to optimize a marketing campaign and determination of preferred marketing campaign characteristics (See Ellis (U.S. Patent Application Publication No. 2006/0212350), Marti (U.S. Patent Application Publication No. 2014/0136451), Liu (U.S. Patent Application Publication No. 2015/0006295), and Zeng (U.S. Patent Application Publication No. 2015/0347924)), but did not find references which detailed sequenced marketing campaign optimization steps specifically using supervised machine learning and unsupervised machine learning in the fashion indicated in the applicant claims (using supervised machine learning on prior marketing campaigns followed by unsupervised machine learning on published marketing campaign vectorized quantified measurements).  The examiner did not find an obvious combination of references disclosing all of the limitations of the claimed method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu (U.S. Patent Application Publication No. 2015/0006295) discloses systems and methods for utilizing machine learning to optimize a marketing campaign.
Zeng (U.S. Patent Application Publication No. 2015/0347924) discloses systems and methods for utilizing machine learning to optimize a marketing campaign.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN J WHITAKER whose telephone number is (313)446-6555.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/J. J. W./
Examiner, Art Unit 3622
May 25, 2021
                                                                                                                                                                                                    

/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682